Citation Nr: 1548683	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-07 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a right knee disability, to include arthritis and the residuals of a meniscectomy.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee disability, to include arthritis and the residuals of a meniscectomy.

3.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

By way of procedural background, the Veteran was granted service connection for his right knee and left knee disabilities by way of an August 2006 Board decision.  In the August 2006 rating decision, the RO promulgated the award of service connection, and assigned 10 percent disability ratings for each knee, effective from August 21, 2003.  Thereafter, the Veteran submitted a statement in June 2007 requesting that higher disability ratings be assigned for his bilateral knee disabilities.  His statement was accompanied by private medical records showing treatment of his bilateral knee disabilities from February 2006 to May 2007.  This evidence was not of record at the time of the August 2006 rating decision.  VA received this evidence within one year of the date of the mailing of the decision that assigned initial 10 percent ratings for his right and left knees and the evidence is pertinent to the claims; therefore, 38 U.S.C. 5103(b)(1) (West 2014) requires VA to consider the evidence in connection with the August 2006 rating decision that initially assigned ratings for these disabilities.  See also 38 C.F.R. § 20. 200, 20.201 (2015).  Thus, the Veteran's claims have been characterized as claims for initial disability ratings, as reflected on the title page.

The issues on appeal were previously remanded by the Board in September 2011 for further evidentiary development of requesting outstanding post-service VA treatment records and to obtain a VA examination for the Veteran's knee disabilities.  This was accomplished, and the claims were readjudicated in an August 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  In an August 2015 written statement, received prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal regarding the claim for entitlement to a TDIU.

2.  For the entire rating period on appeal, the Veteran's right and left knee disabilities have been manifested by normal extension, with flexion, at worst, to 120 degrees in the right knee and 125 degrees in the left knee, without lateral instability or recurrent subluxation, but with symptomatic removal of the semilunar cartilage.

3.  The Veteran's right and left knee scars are not painful or unstable, have not been shown to cover an area of at least 39 square inches, and do not result in limitation of motion or loss of function.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  For the entire initial rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's right knee disability, manifested by the residuals of a meniscectomy, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).

3.  For the entire initial rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee disability, manifested by the residuals of a meniscectomy, have been met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of TDIU

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a statement dated in August 2015, the Veteran indicated that he wished to withdraw his appeal regarding the claim for entitlement to a TDIU.  Therefore, there remain no allegations of errors of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding the claim for entitlement to a TDIU, and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this is an appeal that arises from the Veteran's disagreement with the initial evaluations following the grant of service connection for right and left knee disabilities, no additional notice is required.  The courts have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, private and VA treatment records, Social Security Administration records, and statements from the Veteran and his representative.  The Veteran was also afforded VA examinations in October 2003, November 2007, and December 2011. 
VA must provide an examination that is adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  The VA examinations administered in this case include reports written after review of clinical findings, an interview with the Veteran, range of motion testing, and specific findings indicating the nature and functional limitations of the Veteran's bilateral knee disability.  For these reasons, the Board finds that the VA examinations are adequate for rating purposes and no need for a remand is warranted.  Accordingly, the Board finds that VA has complied with the VCAA's notification and assistance requirements.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is contesting the disability evaluations that were assigned following the grant of service connection for his disabilities.  This matter is therefore to be distinguished from one in which a claim for an increased rating of a disability has been filed after a grant of service connection.  The Court has observed that in the latter instance, evidence of the present level of the disability is of primary concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that as to the original assignment of a disability evaluation, VA must address all evidence that was of record from the date the filing of the claim on which service connection was granted (or from other applicable effective date).  See Fenderson, 12 Vet. App. at 126-27.  Accordingly, the evidence pertaining to an original evaluation might require the issuance of separate, or "staged," evaluations of the disability based on the facts shown to exist during the separate periods of time.  See Fenderson, at 126-27.  Moreover, staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the Veteran's bilateral knee symptoms have remained relatively consistent throughout the entire initial rating period on appeal; as such, staged ratings are not warranted.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015).

Rating Analysis for Bilateral Knee Disability

The Veteran's right and left knee disabilities have been rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, under Diagnostic Code 5299-5260 for painful motion.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  
38 C.F.R. § 4.27 (2015). 

The Veteran contends that his right and left knee disabilities are more severe than what is contemplated by the currently assigned 10 percent ratings.  For the reasons discussed below, the Board finds that the Veteran's right and left knee disabilities warrant a separate rating under Diagnostic Code 5259 for symptomatic removal of the semilunar cartilage.  

The relevant rating criteria include Diagnostic Code 5010, which instructs the rater to rate traumatic arthritis as degenerative arthritis under Diagnostic Code 5003.  Under Diagnostic Code 5003, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  For purpose of rating disability from arthritis, the elbow is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension).  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

The Rating Schedule provides for ratings of 0, 10, 20, or 30 percent where there is limitation of flexion of the leg to 60, 45, 30, or 15 degrees, respectively, and for ratings of 0, 10, 20, 30, 40, or 50 percent for limitation of extension of the leg to 5, 10, 15, 20, 30, or 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

The evidence includes an October 2003 VA knee examination.  During the evaluation, the Veteran reported bilateral knee pain and popping.  He was bothered by longer periods of standing, squatting, and walking.  He indicated that his knees would "give way" at times and stated that he used a cane to assist with ambulation.  Examination of the knees revealed 0-130 degrees range of motion with increased pain on motion.  The Veteran was noted to demonstrate guarding throughout the examination and had some tenderness over the anterolateral joint line region.  The Veteran had a positive patellar grind test, but no ligamentous instability in either knee.  The examiner also noted that there were subjective complains of pain on range of motion testing and the examiner noted that it was "conceivable that pain could further limit function during increased use as described."  

In a November 2007 VA examination, the Veteran reported that he underwent arthroscopic surgery in 2006 to repair his meniscus and removal of bone spurs in both knees.  He stated that he continued to have swelling and locking bilaterally.  He reported problems with stairs and prolonged weightbearing for greater than a half hour.  He used a cane to assist with ambulation.  Upon physical examination of the right knee, there was no heat, swelling, or erythema.  On repetitive range of motion testing there was 0 degrees of extension and 0 to 120 degrees of flexion.  There was guarding noted throughout the exam.  Both the medial and lateral joint lines were painful to palpation and there was pain noted with motion of the knee.  There was no additional limitation of motion noted.  There was no ligamental laxity and the Veteran had negative anterior and posterior drawer sign and a negative McMurray sign.  There was mild grinding noted over the patella.  In the left knee, there was also no heat, swelling, or erythema.  On repetitive range of motion testing there was 0 to 125 degrees of flexion and 0 degrees of extension.  There was mild pain noted with motion of the knee.  There was guarding noted throughout the examination.  Popliteal space was clear and the Veteran had a negative anterior and posterior drawer sign and negative McMurray sign.  There was no evidence of ligamental laxity and no additional limitation of motion.  The Veteran's gait was abnormal and he used a cane.  The examiner noted that a MRI of the right knee conducted in June 2007 showed degenerative changes of the right knee with a partial tear along the posterior lateral band of the ACL and horizontal tear along the lateral and medial meniscus.  

Pursuant to the Board's remand, the Veteran was afforded another VA knee examination in December 2011.  During the evaluation, the Veteran reported that his knees hurt all the time, right worse than the left.  The pain was worse with activity, including stairs and walking.  The Veteran reported that his knees swelled.  Range of motion of the right knee revealed flexion to 120 degrees with no objective evidence of pain.  Extension of the right knee was to 0 degrees with no objective evidence of pain.  Left knee flexion was limited to 125 degrees with no objective evidence of pain.  Extension of the left knee was to 0 degrees with no objective evidence of pain.  Upon repetitive-use testing, the Veteran's range of motion was not decreased in either knee.  Functional impairment was noted to result in less movement than normal.  There was no pain to palpation or tenderness and strength was normal bilaterally.  The Veteran did not have joint instability of either knee and did not have patellar subluxation or dislocation.  The examiner noted that the Veteran had a meniscal condition in both knees manifested by a meniscal tear with frequent episodes of joint pain.  It was further noted that the Veteran had undergone a meniscectomy in the left knee in April 2006, and in the right knee in August 2006.  Residual symptoms due to the meniscectomy included medial joint line pain with use.  The Veteran was also noted to occasionally use a cane.  The examiner also noted that the Veteran's knee scars were not painful or unstable and did not total an area greater than 39 square centimeters.  

During the May 2011 Board hearing, the Veteran reported that his knees locked-up and he also stated that he had fallen as a result.  See Id. at pg. 6.  He reported that his activities were limited as a result of his bilateral knee disability.  The Veteran stated that he was unable to mow the lawn, go fishing, or take walks because his knees would become painful and swell.  Id. at pg. 9.  The Veteran further stated that he was unable to walk long distance, or even in the house, as his knees would "lock up."  

The evidence also includes a December 2011 statement from the Veteran's physician, Dr. A.F.  In his statement, Dr. A.F. noted that the Veteran had a history of osteoarthritis in his knees.  His symptoms included a history of giving way, which required the Veteran to use a knee brace and cane for stability purposes.  

Private treatment records from Dr. A.F. also note that the Veteran continued to have bilateral knee pain, popping, and catching.  He was also noted to have mild effusion in the right and left knee.  See May 2007 MRI of the right knee, April 2008 treatment record, December 2008 MRI of the left knee, and January 2009 treatment record.

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's right and left knee disabilities warrant a separate 10 percent rating due to symptoms associated with his bilateral meniscus conditions.  As the Veteran has been shown to have meniscus repair in both knees (meniscectomy on his right and left knees in 2006), the Board has considered the applicability of Diagnostic Code 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  

Regarding Diagnostic Code 5259, the evidence demonstrates that the Veteran's post-operative knees are symptomatic.  Private treatment records and the Veteran's lay statements demonstrate that the Veteran's knees have resulted in effusion, locking, and giving way.  See May 2007 MRI of the right knee, April 2008 treatment record, December 2008 MRI of the left knee, and January 2009 treatment record.  The Veteran has also consistently stated that he uses a cane to assist in ambulation and for increased stability.  See December 2011 statement from Dr. A.F.  The Board finds that the Veteran is competent to report symptoms of pain, swelling, difficulty with ambulation, and locking as these are observable symptoms and there is no evidence indicating the statements are not credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that an initial rating of separate 10 percent for each knee is warranted under Diagnostic Code 5259 for the entire initial rating period on appeal.  The Board notes that the 10 percent ratings assigned herein are separate ratings in addition to the currently assigned 10 percent evaluation for painful motion.  

The Board further finds that higher or separate ratings in excess of 10 percent for the Veteran's right and left knee disabilities are not warranted.  Under Diagnostic Code 5259, a 10 percent rating is the maximum assignable under Diagnostic Code 5259 for post-operative cartilage removal.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  The evidence demonstrates that the Veteran has a history of meniscectomy on his right and left knees in 2006. As the Veteran's right and left meniscus has been surgically repaired and are not dislocated as contemplated under Diagnostic Code 5258, this code does not apply. 

As noted above, the Veteran's arthritis, which includes consideration of painful motion (see Diagnostic Code 5003) is has already been granted a 10 percent rating by the AOJ.  The Veteran's limitation of motion in either knee has not demonstrated limitation of flexion or extension to warrant higher ratings.  Accordingly, the Board finds that a higher rating under this code is not warranted. 

Further, a rating in excess of 10 percent or separate ratings under Diagnostic Codes 5260 (limitation of flexion) and 5261 (limitation of extension) are not warranted as the Veteran's limitation of motion has been limited to, at worst, to 120 degrees in the right knee and 125 degrees in the left knee with normal extension bilaterally. 
38 C.F.R. § 4.71a.

In considering whether a higher rating is warranted based on loss of motion under another diagnostic code, the Board finds that Diagnostic Code 5256 does not apply, as there is no evidence of knee ankylosis of either knee.  Diagnostic Code 5055 contemplates prosthetic replacement of the knee joint.  The evidence does not show that the Veteran has undergone a knee replacement, so Diagnostic Code 5055 is also inapplicable.  38 C.F.R. § 4.71a.

The Board has also considered whether a higher ratings are warranted based on additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca, at 204-7.  During the VA examinations and post-service treatment records discussed above, the Veteran's gait was abnormal and required assistive devices, including a cane and brace.  The Veteran has also reported that increased walking, standing, or squatting often started flare-ups of his knees.  Despite the Veteran's reports of increased symptoms during flare-ups, the VA examiners noted that the Veteran did not have additional limitation of motion of the right or left knee following repetitive use testing.

Further, the Board finds that separate or higher ratings are not warranted under Diagnostic Code 5257 for lateral instability of the right or left knee.  The VA examinations discussed above noted that the Veteran did not have ligamental instability.  In a May 2007 private treatment record, Dr. A.F. noted that there was no evidence of ACL instability.  Although the Veteran has reported giving way of his knees, there was no objective evidence of instability of either knee joint during any VA examination.  See Dorland's Illustrated Medical Dictionary 944 (32nd ed. 2012) ("functional instability" defined as inability of a joint to maintain support during use).  The Board finds that specific clinical findings in the VA examinations discussed above and in private treatment records, showing no instability of either knee, is more probative than general assertions of instability of the knees or of the knees giving out.  As such, separate ratings on the basis of other impairment of the knees, including recurrent subluxation or lateral instability, are not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board further finds that separate compensable ratings for the Veteran's right and left knee scars are not warranted for the entire rating period on appeal.  The December 2011 VA examiner specifically noted that the Veteran's knee scars were not painful, unstable, and were less than 39 square centimeters.  As such, a separate compensable rating for right and left knee scars is not warranted.

The Board has also considered the Veteran's contentions that his bilateral knee disability is more severe than as reflected by the currently assigned ratings.  The Board acknowledges that the Veteran is competent to report symptoms, such as pain and limitation of motion, because this requires only personal knowledge as it comes to her through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  He is not, however, competent to identify a specific level of disability of his disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's bilateral knee disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which the knee disability is evaluated.  Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinions great probative value.  As such, the Board finds the VA examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).

In sum, the Board finds that, for the entire initial rating period on appeal, separate ratings of 10 percent, but no higher, for the Veteran's right and left knee disabilities are warranted.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right and left knee disabilities for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's bilateral knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, considering the lay and medical evidence, the Veteran's service-connected right and left knee disabilities are manifested by normal extension, with flexion, at worst, to 120 degrees in the right knee and 125 degrees in the left knee, without lateral instability or recurrent subluxation, but with symptomatic removal of the semilunar cartilage.  These symptoms are part of the schedular rating criteria for knees and leg, Diagnostic Codes 5256 through 5263 (which also incorporate various orthopedic factors that limit motion or function of the lumbar spine, such as pain).  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover, the Veteran's scars have not been found to be painful or unstable and have not been shown to cover an area of at least 39 square inches.  
 
The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right and left knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.













							[CONTINUED ON NEXT PAGE]
ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.

For the entire initial rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's right knee meniscectomy residuals, is granted.

For the entire initial rating period on appeal, the criteria for a separate 10 percent rating, but no higher, for the Veteran's left knee meniscectomy residuals, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


